UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7655



TIMOTHY D. CROCKETT,

                                              Plaintiff - Appellant,

          versus


LARRY POWERS, Director of the Spartanburg
County Detention Facility; KAREN FLOYD, Chair-
person of Spartanburg County Counsel; OFFICER
KLIMBREL, Guard Spartanburg County Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-99-528-9-17AK)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy D. Crockett, Appellant Pro Se. Charles Franklin Turner,
Jr., CLARKSON, WALSH, RHENEY & TURNER, Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy D. Crockett appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Crockett v. Powers, No. CA-99-528-9-17AK (D.S.C. Nov. 15, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2